Citation Nr: 1138083	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to higher evaluation than 50 percent for service-connected sinusitis and rhinitis with headaches.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel






INTRODUCTION

The Veteran served on active duty from March 1984 to September 1991.  He also served in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the Veteran's claim was subsequently transferred to the St. Louis, Missouri RO.  

The issue of entitlement of an increased evaluation for service-connected hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It was previously referred to the AOJ in the April 2011 Board Remand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's recurrent sinusitis is manifested by symptoms such as headaches, constant congestion, post nasal drainage, sinus pain and pressure.   

2.  The Veteran's rhinitis is manifested by nasal congestion, excess nasal drainage and occasional nasal burning sensation with itching and sneezing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for recurrent sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes 6510-6514 (2011).

2.  The criteria for a compensable rating for rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes 6522-6524 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in October 2008.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth and fifth elements outlined in Dingess, via the letter mailed in October 2008.  

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA and private treatment records.  In addition, VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.  

No further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  

The Board also finds that there was substantial compliance with the April 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Here, the Board instructed the AMC/RO to afford the Veteran a VA examination.  The examiner was asked to distinguish between symptomatology resulting from the Veteran's service-connected sinusitis, rhinitis and any other non-service-connected disorders.  The Veteran was afforded a VA examination in May 2011.  The examiner distinguished the symptoms of sinusitis and rhinitis.  

Furthermore, the AMC issued a Supplemental Statement of the Case in August 2011 and considered whether separate evaluations were warranted for the Veteran's headaches and rhinitis.

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

In conclusion, because all duties to notify and assist have been satisfied, the Board will proceed with consideration of the merits of the appeal.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 6510 for sinusitis, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (Diagnostic Code 6510) (2011).

Under Diagnostic Code 6523, bacterial rhinitis is assigned a 10 percent evaluation when there is permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 50 percent evaluation is assigned for rhinoscleroma.

III. Analysis

Service connection for sinusitis and rhinitis was granted in a May 1999 RO decision.  A noncompensable evaluation was assigned.  In August 2008, the Veteran claimed that his sinusitis and rhinitis had gotten worse.  Most recently, in a January 2010 RO decision, the RO assigned a 50 percent evaluation for the Veteran's sinusitis and rhinitis with headaches effective the date of the Veteran's most recent claim received on August 20, 2008. 

The Veteran's current 50 percent rating for recurrent sinusitis and rhinitis is assigned under Diagnostic Code 6510 and the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2011).  A 50 percent evaluation is the maximum possible under the general rating formula, therefore an increased rating is not possible under the criteria for rating sinusitis. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Although ratings in excess of 50 percent are possible under diagnostic codes for a laryngectomy and upon a showing of impairment to the larynx as well as a specific type of rhinitis, the Board finds that the Veteran's manifestations of sinusitis, including constant congestion, sinus pressure and headaches do not most nearly approximate these disabilities.  Therefore, rating his sinusitis by analogy to these conditions is not appropriate and an increased rating is not warranted.  

The Board has also considered whether a separate evaluation is warranted for the Veteran's non-allergic rhinitis.  

During the May 2011 VA examination, the examiner clarified that symptoms associated with sinusitis include sinus headaches, sinus pain, and pressure.  Symptoms associated with rhinitis include nasal congestion, excess nasal drainage and the occasional nasal burning sensation, itching, and sneezing.  Symptoms equally attributable to both included post nasal drainage.  

Diagnostic Codes 6522 to 6524 contemplate different types of rhinitis.  The claims file indicates that the Veteran does not have allergic rhinitis.  In the past, he was treated with steroid sprays and antihistamines but none of these treatments were effective.  The May 2011 VA examiner diagnosed the Veteran with non-allergic rhinitis.  Under Diagnostic Code 6524 entitled granulomatous rhinitis, a 100 percent evaluation is assigned for Wegener's granulomatosis and 20 percent is assigned for other types of granulomatous infection.  There is no evidence of granulomatous rhinitis in the claims file.  Therefore, Diagnostic Code 6523 most nearly approximate his rhinitis disability.  Under Diagnostic Code 6523, a 10 percent evaluation is warranted when the Veteran has bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 50 percent is assigned when rhinoscleroma is found.

In the December 2008 VA examination, there was nasal obstruction but no nasal polyps.  There was no evidence of turbinates from bacterial rhinitis or rhinoscleroma present.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  
In the December 2009 examination, there were no signs of nasal obstruction, polyps or permanent hypertrophy of turbinates from bacterial rhinitis.  There was no rhinoscleroma, Wegener's granulomatosis or granulomatous infection.  

During the May 2011 VA examination, there was 30 percent left nasal obstruction and 30 percent right nasal obstruction.  There were no nasal polyps, or permanent hypertrophy or turbinates from bacterial rhinitis, rhinoscleroma or Wegener's granulomatosis or granulomatous infection.  There was clear mucoid discharge in bilateral nares along with mild inflammation resulting in about a 30 percent decrease in airflow area through nares bilaterally.  There was no nasal drainage at the back of the throat.

As there is no evidence of permanent hypertrophy of turbinates or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, the Board does not find that a separate 10 percent evaluation or higher is warranted under Diagnostic Code 6523 for the Veteran's rhinitis.  

The Board has also considered whether a separate evaluation is warranted for the Veteran's headaches.  A 50 percent evaluation under Diagnostic Code 6514 already contemplates symptoms such as headaches in its criterion.  The Board acknowledges the Veteran's statements that his headaches are debilitating 25 percent of the time.  He reported having headaches four times a week in December 2008.  In December 2009, the Veteran reported losing two weeks of work in the last year due to his headaches and pressure; however in the May 2011 VA examination, the Veteran reported that when he was employed as a welder, he was able to complete all of his job duties.  If he got a headache at work, he would deal with it and keep working without significant effects other than pain.  The Board does not find that a separate evaluation is warranted for the Veteran's headaches as they are already contemplated under Diagnostic Code 6514.

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

IV.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  The Board has also considered whether extraschedular evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).

However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, the level of severity and symptomatology of the veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.

If the rating criteria reasonably describe the veteran's disability level and symptomatology, the veteran's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.

If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture shows the related factors discussed hereinabove, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate.  However, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.

Furthermore, the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.  Although, two VA examiners opined that the Veteran's sinusitis and rhinitis had a significant effect on his occupation, the Board does not find that there has been marked interference with employment in excess of that contemplated by the rating schedule.  In addition, the Veteran reported that while he was working, he would continue to work even if he got a headache at work.  

Therefore, the Board is not required to remand the Veteran's increased rating claims for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1). See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board acknowledges the Court's recent holding that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Crucially, however, the Veteran has not asserted, and indeed medical evidence of record does not support a finding of, unemployability caused by his service-connected sinusitis or rhinitis.  At the time of the May 2011 VA examination, the Veteran was not employed.  The record does not indicate that the Veteran was not employed due to his service-connected disabilities.  The examiner stated that the Veteran was currently looking for work.  Consequently, the Board finds that consideration of a TDIU claim is not appropriate at this time.


ORDER

Entitlement to an evaluation higher than 50 percent for sinusitis with headaches is denied.

Entitlement to a separate compensable evaluation for rhinitis is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


